Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 09, 2017

The Court of Appeals hereby passes the following order:

A17D0267. RYAN ALEXANDER MAYS v. THE STATE.

      Ryan Alexander Mays has filed an application for discretionary review of the
trial court’s order denying his motion for reconsideration of the court’s order denying
his extraordinary motion for new trial. The trial court entered its order on November
17, 2016, and Mays filed his application on January 17, 2017. The State has filed a
motion to dismiss the application.
      We lack jurisdiction over Mays’s application. To be timely, a discretionary
application must be filed within 30 days of entry of the order sought to be appealed.
OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are jurisdictional, and this
Court cannot accept an application for appeal not made in compliance therewith.
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because this
application was filed 61 days after entry of the order Mays seeks to appeal, it is
untimely, and we lack jurisdiction to consider it. Accordingly, the State’s motion to
dismiss is hereby GRANTED, and this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/09/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.